Case 2:20-cv-10031-AJT-EAS ECF No. 47, PageID.3549 Filed 05/28/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 HINO MOTORS MANUFACTURING
 U.S.A, INC.,

                        Plaintiff,
                                                     Case No.: 2:20-cv-10031
                v.

 CHRIS HETMAN, TODD SHEPLEY,
 BRUCE SCHROEDER, JOHNATHAN
 BOYER, and BOYER CONSULTING,
 LLC,

                        Defendants.


                         Consent Motion to Modify Scheduling Order

        Plaintiff Hino Motors Manufacturing U.S.A., Inc., through counsel, moves to modify the

scheduling order (D.E. 30) to extend several deadlines in light of the Court’s order granting

Defendant Hetman’s attorneys’ motion to withdraw from this case.

        On May 26, 2021, the Court granted the motion by counsel for Defendant Hetman—Daniel

Schouman and David Kramer—to withdraw from representing him in this case. (D.E. 46; see D.E.

43.) The Court granted Hetman thirty days to seek new counsel, and another thirty days after

counsel’s appearance in this case to file responses to Hino’s pending motions for leave to file an

amended witness list (D.E. 37), to seal (D.E. 38), and for sanctions (D.E. 39). Hetman’s responses

may now be filed as late as July 26, 2021. (See D.E. 46 at 2.) Consequently, the parties will need

more time to draft and respond to dispositive motions and prepare for trial.

        Plaintiff therefore requests that the Court modify the deadlines in Paragraphs 4, 6, 7, and

11 of the scheduling order as follows:

        Dispositive Motion filing cut-off date: 9/3/2021

FP 40625466.1
Case 2:20-cv-10031-AJT-EAS ECF No. 47, PageID.3550 Filed 05/28/21 Page 2 of 3




        Date and time for Final Pretrial/Settlement Conference: 12/22/2021

        Final Pretrial Order to be submitted to the Court by: 12/15/2021

        Tentative Trial Term: December 2021 – March 2022

Defendant Hetman consents for the filing of this Motion. Plaintiff has included a proposed order

along with this motion.



        Filed May 28th, 2021.


                                                    Respectfully submitted,

                                                    /s/ J. Michael Honeycutt, Esq.
                                                    J. Michael Honeycutt (MI Bar # P60517)
                                                    Benjamin S. Morrell (NC Bar # 56676)
                                                    FISHER & PHILLIPS LLP
                                                    227 West Trade Street, Suite 2020
                                                    Charlotte, North Carolina 28202
                                                    Telephone: (704) 334-4565
                                                    Facsimile: (704) 334-9774
                                                    E-mail: jhoneycutt@fisherphillips.com
                                                    Email: bmorrell@fisherphillips.com
                                                    ATTORNEYS FOR PLAINTIFF




                                                2
FP 40625466.1
Case 2:20-cv-10031-AJT-EAS ECF No. 47, PageID.3551 Filed 05/28/21 Page 3 of 3




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 HINO MOTORS MANUFACTURING
 U.S.A, INC.,

                        Plaintiff,
                                                      Case No.: 2:20-cv-10031
                v.

 CHRIS HETMAN, TODD SHEPLEY,
 BRUCE SCHROEDER, JOHNATHAN
 BOYER, and BOYER CONSULTING,
 LLC,

                        Defendants.


                                       Certificate of Service

        I hereby certify that on May 28th, 2021, the foregoing document was filed with the Clerk

of the Court using the CM/ECF system, which will serve it on the attorneys of record. I further

certify that on the same date, I sent the foregoing document to Defendant Chris Hetman, who is

currently not represented by counsel, via first class mail.


                                                      /s/ J. Michael Honeycutt, Esq.
                                                      J. Michael Honeycutt
                                                      ATTORNEY FOR PLAINTIFF




                                                  3
FP 40625466.1
